357 S.W.3d 809 (2011)
Antonio NUTALL, Appellant,
v.
AMERICAN EXPRESS CENTURION BANK, Appellee.
No. 14-10-01038-CV.
Court of Appeals of Texas, Houston (14th Dist.).
December 1, 2011.
Antonio Nutall, Houston, pro se.
Christopher David Osborn, Taylor, for appellee.
Panel consists of Justices BROWN, BOYCE, and McCALLY.

OPINION
PER CURIAM.
This appeal is taken from a default summary judgment entered against Antonio Nutall and in favor of American Express Centurion Bank. In his sole issue, appellant claims the trial court erred in granting judgment because he was never served with appellee's motion for summary judgment.
Appellee concedes that it was not entitled to judgment because appellant did not receive proper notice of the Motion for Summary Judgment. See Tex.R. Civ. P. 21a. Appellee requests this matter be remanded to the trial court.
Accordingly, appellant's issue is sustained. The judgment of the trial court is reversed and the case remanded for further proceedings.